Memorandum. The order of the Appellate Division should be reversed, with costs, and a new trial ordered. The trial court erred in declining to charge section 23-3.8 of the Industrial Code (12 NYCRR 23.3 [h]) in its entirety; there being, at the least, questions o'! fact whether plaintiff or any other person was required to work within the area of exposure or was required by any work duties being performed elsewhere at that time to pass through it, or whether plaintiff and any others were merely at work in the vicinity of the exposed area! There was error, too, in the instruction that if the jury should find that the falling object that injured plaintiff was a brick, rather than a piece of wood, the verdict must.be for the defendant.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur.
Order reversed, with costs, and a new trial granted in a memorandum.